OFFICE    OF THE AlTORNEY     GENERAL   OF TEXAS
                                 AUSTIN




Eoaorable Tom L. Bsrtley
criminal Distrlot Attorney
Hlnburg, Texas
Dear S&m                     oplnioicRo.o-3699
                             Ret "Wha6her mvna.oi oil and gas
                                  leasa mayoleat leasehold
                                  iotermt     0% tax Son by paying
                                  a .proportionate   part 0% tuea
                                  arre88ed agalimtithe land M a
                                  pl;      prior froumitiyl 0%
                                          .
             Jh your lbttea?CeJune 13, 194.&,you.mamit to us
tihe iollowl.nei   faotst

           *Wo have the fol&mlng s.lSuation ubtlng
    ,.in several delinqueht ku: suits whiah.have been
      filed on behalf of the State 0% Texas, oounty of
      PUbalgog the-taxes are ~delfnqtmntfran 1930 to
      194o,dlloluulre. Then8Un Ofi Caqmny aoquired
      an 011 and ga lease~on the.propertyinvolred in
      1935; said. lease being for the regular seven-
      eighths tnterest, the,lessor reservIng.aone-
      eighth fntereet. Each year sinoe the sun Oil
      Compmny aoquired this lease, It has rendered its
      leasehold estate and has paid taxes on it. Said
      oil oompany now m&ktaina that ft is entitled to
      pay a part of the taxes fop'the years from 1930
      to 1935; basing its payment on the value of its
      leasehold Interest. It oontendm that if it pays
      said proportionatepart of the taxes, the State
      and County~oannot foreolose its lien as to the
      sun Oil Compfllly."
          You request our opinion as to whether or not the
~lessee,under the clrcumetanoesset out above, oan pay a par’b
Honorable Tom L. Hartley, page 2


or the tax88 ior years prier to the aoquisition or ita lease
in pro rtloo to the va$uo of Itarloaeeholdestate and thus
be r8.l ,rmad tram a foroolosmo Sf the ad Yalorera
                                                 tax lion
agniM8 it.
           $8 b63@g.speoially noted that the tun in qusstiott
were.a8ge8md a&.mO the Whole interoat'inthe land prior
to the ueotat~on09 the oU and grs lease, it ilrour oplnl~m
8ha8 raids 1~s~   &ay not dimhargo the lion agalnrtthe
loatmhold'+ato by paying only a part of the tqxoe amossod
again98 tha land prior to tab oxe8utlon of the 108~0 aa4 the
lo ver ~o e o %,
               th e lo a ueh o ld
                                esta te. A~~ordhgly   we umwu
yo* quwtion     * the nega8i~o. we onolorr ooplw of our
opipictno 19ar; o-922 and-O-1236frawwhlohourraaeme ror
the am.ww'gl*~ you fully appear. Wo al80 enoloaoaopy or
opinion Ro. o-2366 mh%oh elilsxsrsmother quostlonsuggsetod
ttlyour 1Lettor: